DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-25 are pending and examined in this office action.
	The examiner is available for a phone interview with applicant to discuss the 101 rejection.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Statutory Category: Claim 10 recites a method comprising: obtaining a call stack for binaries of data associated with one or more call instructions, the call stack comprising a sequence of frames, each frame comprising a “from” address and a “to” address for a call instruction; determining basic blocks of instructions for the binaries, each basic block of instruction comprising one or more instructions; and
traversing the call stack to validate from/to address pairs of sequential frames based on control flow routes existing between “from” addresses and “to” addresses of the from/to address pairs associated 

Step 2A – Prong 1: Claim 10 recites: determining basic blocks of instructions for the binaries, each basic block of instruction comprising one or more instructions (a mental determination/judgement based on received information); traversing the call stack to validate from/to address pairs of sequential frames based on control flow routes existing between “from” addresses and “to” addresses of the from/to address pairs associated with the basic blocks of instructions, each from/to address pair comprising a “from” address of a frame and a “to” address of an immediate previous frame on the call stack (a mental determination/data analysis based on received information). These limitations as drafted, is a process that, under their broadest reasonable interpretation, covers an abstract idea of performance of the limitation in the mind or manually. That is, nothing in the claim elements precludes the steps from practically being performed mentally or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental process grouping of abstract idea. Accordingly, the claim recites an abstract idea under step 2A prong 1.
Step 2A-Prong 2: The concept described in claim 10 are not meaningfully different than those concepts found by the courts to be abstract ideas. The steps of obtaining a call stack for binaries of data associated with one or more call instructions, the call stack comprising a sequence of frames, each frame comprising a “from” address and a “to” address for a call instruction (pre-solution activity of receiving certain information (call stack)).
This judicial exception is not integrated into a practical application. In particular, claim 10 only recites one additional element – using a computer (computer implemented) to perform the steps of the method. The computer can be viewed as a generic computer system such that it amounts no more than 
Dependent claims 11-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of dependent claims 11-17 recite more steps of data analysis and determination (tracing, validating, invalidating, traversing, dissembling, determining) which can be performed mentally or using pen and paper. Therefore these claims are not patent eligible.
Independent claim 1 (an apparatus with memory to perform a method similar to claim 10) with dependent claims 2-9 are rejected under the similar rational as claims 10-17. The additional elements in the claim amounts to no more than generic hardware component with instructions to apply the exception, which cannot integrate a judicial exception into a practical application or provide an inventive concept
Independent claim 18 (a storage medium storing instructions to perform a method similar to claim 10) with dependent claims 19-27 are rejected under the similar rational as claims 10-17. The additional elements in the claim amounts to no more than mere instructions to apply the exception. Mere instructions stored in a computer readable medium to apply an exception cannot integrate a judicial exception into a practical application or provide an inventive concept.

Relevant Prior Art
Per claim 1, Chynoweth et al. (US PGPUB 2012/0311307) disclose “an apparatus, comprising:
memory to store executable computer program instructions; and processing circuitry coupled with the memory, the processing circuitry operable to execute the instructions, that when executed, enable the processing circuitry to:” (Fig. 8, a computer system with memory and processors); “obtain a call stack for binaries of data associated with one or more call instructions, the call stack comprising a sequence of frames, each frame comprising a “from” address and a “to” address for a call instruction” (Fig. 1; paragraphs [0012][0013][0023]; obtaining a call stack for monitoring a program execution; the call stack comprises a sequence of frames, each frame comprises a from address and a to address).
	Soeder et al. (US PGPUB 2015/0220333) disclose “determine basic blocks of instructions for the binaries, each basic block of instructions comprising one or more instructions” (claims 1, 7-11; receiving a program; dissembling the program into code blocks, each code block represents a function and comprises of instructions).
	Carson (US PGPUB 2017/0032118) discloses “traverse the call stack to validate from/to address pairs of sequential frames” (paragraph [0088]; the virtual memory validator traverses the one or more stack frames of the execution stack for the executing thread to identify each memory address referenced in the execution stack).
Ghose (US PGPUB 2014/0082329) discloses validating a program execution’s control flow path by comparing its execution signature to a set of valid signatures in a signature cache (claim 1).
	However, Ghose, Carson and other discovered prior do not teach or suggest validating sequential stack frames “based on control flow routes existing between “from” addresses and “to” addresses of the from/to address pairs associated with the basic blocks of instructions, each from/to address pair comprising a “from” address of a frame and a “to” address of an immediate previous frame on the call stack” (as shown on Fig. 4 of applicant’s drawings).

	Claims 10 and 18 recite similar limitations as claim 1.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Bak et al. (US patent 6009517) disclose a method for implementing an execution stack which stores frames for functions written in multiple programming languages are provided. The frames for functions written in different programming languages may be interleaved on the same execution stack. A data block on the execution stack may be utilized to traverse the execution stack around a frame by storing a stack pointer and frame pointer to a previous frame. The frame pointers allow the system to accurately traverse the frames on the execution stack.

Marr et al. (US PGPUB 2005/0198645) disclose a method of run-time call stack verification to determine that a code module has been called by a legitimate caller. A return address on the stack indicates where execution is to return upon execution of the next return instruction, and this return address is indicative of where the code module was called from. The code module may determine that the call is allowed, or disallowed, based on the location of the return address. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193